Main, J.
This action was instituted for the purpose of contesting the will of Sarah J. Brown, deceased. After the issues had been framed, the cause was tried before the court sitting without a jury. Findings of fact and conclusions of law were made, and a judgment entered sustaining the validity of the will. From this judgment, an appeal is prosecuted.
The will purports to have been executed on the 14th day of January, 1910. On January 16, 1911, Sarah J. Brown, *529the testatrix, died. The will was found and produced on or about the 15th day of December, 1911. Subsequent to the death of Mrs. Brown, and prior to the date of the finding of the will, the estate was being administered upon. After the will was found and produced, it was admitted to probate on January 23, 1912. Thereafter, and on January 30, 1912, the present action was instituted.
The will, after making certain specific bequests and devises, gives the residue of the property to two adopted sons, and the nieces and nephews of the testatrix, share and share alike. The two adopted sons, who by their guardian ad litem are the contestants in this proceeding, were adopted during the year 1902, when they were 5 and 6 years old, respectively. They were sons of Mrs. Brown’s brother, Clarence B. Godfrey and his wife. After their adoption they continued to reside with their parents as before.
The statement of facts in this case covers a little more than 650 pages. Also there are many exhibits. Most of these, however, are documents containing the admitted signatures of Mrs. Brown, offered in evidence for the purpose of comparison with the signature upon the will. There is no question in the case other than one of fact. In none of the briefs is there a single law book cited. The ultimate question is, whether the signature upon the will is that of Mrs. Brown. The testimony, not only upon this primary question, but upon the collateral questions, is in conflict. Every page of the statement of facts has been carefully read and the exhibits have all been examined. The signature upon the. will has been compared with the admitted signatures, under a hand-glass, and also under a microscope. Taking into consideration all the evidence in the case, we are of the opinion that there is not only insufficient evidence to justify the reversal of the trial court upon a finding of fact, but that the evidence affirmatively shows that the judgment of the trial court was right. To enter upon a review and discussion of the evidence *530would unduly extend this opinion, and would serve no useful purpose. Where the question is solely one of fact, the opinion is not valuable as a precedent.
The judgment will be affirmed.
Crow, C. J., Mount, Parker, Morris, and Gose, JJ., concur.
Ellis, J., took no part.